Citation Nr: 0811731	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  07-03 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for vertigo.

4.  Entitlement to service connection for sinus disability.

5.  Entitlement to service connection for allergic rhinitis.

6.  Entitlement to service connection for acquired 
psychiatric disability, to include depression, anxiety, mood 
swings and social impairment.

7.  Entitlement to service connection for bilateral ankle 
disability, to include arthritis.

8.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1969 to 
May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
May 2006.  A statement of the case was issued in November 
2006, and a substantive appeal was received in January 2007.  
The veteran appeared at a September 2007 Board hearing at the 
RO.  A transcript is of record.    

Additional evidence was received from the veteran in 
September 2007 and November 2007 with waiver of preliminary 
RO review provided at the aforementioned September 2007 Board 
hearing at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It appears to the Board that there may be outstanding medical 
records that are not associated with the veteran's claims 
file.

A letter from the veteran's representative was received in 
July 2005.  According to the letter, enclosed were 52 pages 
of medical records from Michael K. Brockett, M.D. from 
Marietta Memorial Hospital showing treatment from September 
1983 to June 2002.  Of record are treatment records from 
Marietta Memorial Hospital showing treatment from January 
1995 to April 1996, and a cover letter from September 2007.  
Also of record is a November 2005 letter from Dr. Brockett.  
No other records from Marietta Memorial Hospital and Dr. 
Brockett are contained within the veteran's claims file.  

Further, in the veteran's claim received in June 2005, the 
veteran noted that he received treatment from a Dr. Reich for 
his hearing loss.  And the veteran testified at the September 
2007 Board hearing at the RO that he also received treatment 
for his hearing loss from a Dean Northrop and a Dr. Wright.  
As it appears that there may be additional documents that 
have not been associated with the appellant's claims file, 
appellate action is not proper at this time.

The Board also notes that the record includes a private 
medical opinion regarding the hearing loss claim.  Under 
these circumstances, the Board believes a VA examination is 
now necessary.  

Accordingly, the case is REMANDED for the following actions:

1. The RO should take appropriate action 
to locate and associate medical records 
from Marietta Memorial Hospital (not 
already of record) with the veteran's 
claims file.  If necessary, a request 
should be made of copies of all medical 
records (not already of record) from 
Marietta Memorial Hospital showing 
treatment from September 1983 to June 
2002.

2.  Action should be taken to contact the 
veteran and obtain appropriate consents 
to the release of medical records.  The 
Board is particularly interested in the 
following: Dr. Reich, Dean Northrop, and 
Dr. Wright.     

3.  The veteran should be scheduled for a 
VA audiological examination.  The claims 
file must be made available to the 
examiner for review.  Audiological test 
results should be reported.  Further, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that any current hearing loss and/or 
tinnitus is causally related to the 
veteran's active duty service.  A 
rationale should be provided. 

4.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and determine if 
the claims can be granted.  The appellant 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



